per curiam:
El apelante plantea la cuestión de que las admisiones de un acusado sobre hechos esenciales del delito que se le imputa deben ser corroboradas. Invoca la opinión emitida por el Tribunal Supremo de los Estados Unidos en el caso de Opper v. United States, 348 U.S. 84 (1954).
EÍ apelante fue acusado de conducir un vehículo en es-tado de embriaguez — 9 L.P.R.A. see. 1041 (Supl. 1961) — . El único testigo que declaró en su contra fue un policía que investigó los hechos. Éste manifestó que cuando llegó al *311sitio donde ocurrió el accidente, el acusado le admitió que conducía uno de los vehículos. No hay controversia en cuanto a la cuestión de que estaba en estado de embriaguez. El apelante no obstante sostiene que es elemento esencial del delito imputado, el conducir un automóvil, y esto no puede establecerse con la mera admisión del acusado. Debe existir otra prueba que corrobore este hecho. Y sostiene que en el presente caso, no existe esa prueba. 
Parece innecesario considerar si se requiere que las ad-misiones de hechos esenciales de un delito requieran corro-boración, pues en el supuesto de que se requiriera, la prueba presentada en este caso establece debidamente esa corrobo-ración. El policía declaró que diez minutos antes del acci-dente él había visto al acusado en otro sitio del pueblo junto al mismo vehículo. Luego lo vio en el sitio del accidente junto al vehículo. Ahí fue que le hizo la admisión. Esa prueba es suficiente para corroborarla. 
En Martínez v. United States, 295 F.2d 426 (10mo. cir. 1961) se expresó que: “[l]a evidencia de corroboración no tiene que ser suficiente, independientemente de las admi-siones o manifestaciones para establecer el corpus delicti; es suficiente si la evidencia de corroboración tiende a sostener los elementos esenciales admitidos por el acusado en forma tal que justifique la determinación de su veracidad por un jurado”.
La prueba de corroboración en este caso cumple con ese requisito. El acusado fue visto diez minutos antes en otro sitio del pueblo al lado del vehículo, junto al cual le mani-festó al testigo más tarde, que era él quien lo conducía.
En reciente caso, People v. Fox, 229 N.Y.S.2d 344 (1962), la corte del Condado de Monroe en el estado de Nueva York, tuvo ante su consideración un problema similar al del pre-sente caso. El delito imputado era al igual que en éste, con-ducir un vehículo en estado de embriaguez. El acusado ad-mitió que él conducía el vehículo. Nadie lo vio conduciéndolo. *312El testigo de cargo declaró que él estaba detenido a la orilla de la carretera en su vehículo; que vio pasar el vehículo del acusado dando zig-zags; que se detuvo 400 pies más adelante al abandonar la carretera; que inmediatamente fue al sitio y vio al acusado hacia el centro del asiento delantero con una pierna en la parte donde está el guía; la llave de la ignición puesta; que estaba oscuro; que no vio a nadie salir del au-tomóvil antes de él llegar. La defensa sostiene que como estaba oscuro, alguien pudo estar conduciendo el vehículo que no era el acusado y que pudo abandonarlo sin que el testigo lo viera.
Como en Nueva York se requiere por estatuto — Art. 395 Código de Procedimiento Criminal — que las admisiones sean corroboradas, la defensa levantó la cuestión de que la prueba relatada no es suficiente para corroborar la admisión del acusado de que él conducía el automóvil. Resolviendo el planteamiento se expresó así el tribunal:
“. . . Aunque es posible que otra persona estuviere condu-ciendo el vehículo dando zig-zags por la carretera, y que lo subiera sobre el encintado, e inmediatamente lo abandonara, dejando a una persona ebria en el asiento delantero con una pierna bajo el volante, ‘es una posibilidad frecuente en casos criminales basados en evidencia circunstancial’; el hecho de que sea posible, no conlleva la conclusión de que la evidencia circunstancial presentada sea insuficiente para sostener la convicción.”
El tribunal consideró que esa prueba era suficiente corrobo-ración de la admisión del acusado. La del presente es similar. 
El apelante levanta otra cuestión; que la suspensión de la licencia de conducir vehículos por no someterse al examen requerido es nula, ya que su arresto fue ilegal, y la ley exige un previo arresto antes de que pueda requerirse que se so-meta al examen químico. 9 L.P.R.A. see. 1043 (b). El fun-damento que aduce para sostener este punto es que como no hay prueba de corroboración no hay base para arrestarlo, *313pues no había cometido delito alguno. La conclusión a que hemos llegado en cuanto al primer apuntamiento dispone del. presente.
Consideradas todas las circunstancias concurrentes, nos' parece que la pena impuesta es excesiva. Debe reducirse a treinta días de cárcel. Así modificada se confirmará.